     Case: 1:19-cv-07467 Document #: 1-3 Filed: 11/12/19 Page 1 of 1 PageID #:45




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BOSE CORPORATION,
                                                       Case No. 19-cv-07467
               Plaintiff,

v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
               Defendants.


                      Schedule A – Sealed Document Pursuant to LR26.2

       This document is being filed under seal with a Motion for Leave to File Documents under

Seal. A full version of Schedule A will be delivered to the Court in a sealed envelope and will

remain under seal until further order of this Court.

Dated this 12th day of November 2019.         Respectfully submitted,


                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Allyson M. Martin
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              amartin@gbc.law

                                              Counsel for Plaintiff Bose Corporation
